As filed with the Securities and Exchange Commission on November 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. CONTRAVISORY STRATEGIC EQUITY FUND SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 92.9% Aerospace Product Manufacturing: 2.7% Lockheed Martin Corp. $ Apparel Manufacturing: 2.5% Cintas Corp. Construction Materials: 3.1% Vulcan Materials Co. Department Stores: 2.5% Target Corp. Energy: 5.2% Northeast Utilities System ONEOK, Inc. Financial Services: 12.8% American Express Co. Mastercard, Inc. Moodys Corp. Northern Trust Corp. Verisk Analytics, Inc. * Food & Beverage Prodcuts: 4.6% Beam, Inc. Flowers Foods, Inc. Grocery Product Wholesalers: 5.0% Church & Dwight, Inc. Colgate Palmolive Co. Grocery Stores: 2.4% Whole Foods Market, Inc. Insurance: 2.6% Cincinnati Financial Corp. Medical Equipment & Supplies Manufacturing: 5.7% Amgen, Inc. Haemonetics Corp. * Navigational Equipment: 2.3% Garmin Ltd. Pesticide, Fertilizer & Agricultural Chemical Manufacturing: 2.8% Monsanto Co. Petroleum Products: 2.5% Exxon Mobil Corp. Pharmaceutical & Medicine Manufacturing: 11.0% Abbott Laboratories Bristol Myers Squibb Co. Gilead Sciences, Inc. * Idexx Labs, Inc. * Radio & Television Broadcasting: 2.7% CBS Corp. Rail Transportation: 2.6% Kansas City Southern Retail: 2.6% CVS Caremark Corp. Software: 2.4% Microsoft Corp. Technology Services: 10.2% AT&T, Inc. Raytheon Co. Telus Corp. Total System Services, Inc. Tobacco Manufacturing: 2.3% Lorillard, Inc. Water, Sewage & Other Systems: 2.4% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $5,764,410) REAL ESTATE INVESTMENT TRUSTS: 5.3% American Campus Communities, Inc. American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $359,705) EXCHANGE TRADED FUND: 1.5% SPDR S&P 500 ETF TOTAL EXCHANGE TRADED FUND (Cost $91,945) SHORT-TERM INVESTMENT: 3.2% Money Market Fund: 3.2% Fidelity Institutional Money Market Portfolio, 0.16% 1 TOTAL SHORT-TERM INVESTMENT (Cost $230,183) TOTAL INVESTMENTS IN SECURITIES: 102.9% (Cost $6,446,243) Liabilities in Excess of Other Assets: (2.9)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Annualized seven day yield as of September 30, 2012. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Disclosure at September 30, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
